Citation Nr: 1003821	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed 
as a residual of a head injury.

2.  Entitlement to service connection for bilateral hearing 
loss, claimed as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The claimant's active service includes periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Army National Guard of Kentucky from 
August 1980 to September 1992, including a period of ACDUTRA 
from October 1980 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied, in part, the issues presently on 
appeal.  In November 2006, the claimant testified before a 
hearing officer at the RO.  A transcript of that hearing has 
been incorporated into the claims file.  In an April 2009 
Board decision/remand, the Board remanded the issues 
presently on appeal for additional development.


FINDINGS OF FACT

1.  The claimant's tinnitus is not attributable to his 
National Guard service.

2.  The claimant's bilateral hearing loss is not attributable 
to his National Guard service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during the 
claimant's National Guard service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
during the claimant's National Guard service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in March 2004, which was prior to the 
March 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, and in a January 2008 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims decided herein, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
advised of the effective date and disability rating elements 
in letters dated in November 2007 and January 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting that he 
provide information or medical records showing treatment for 
the claimed disabilities and requesting all identified 
outstanding records.  In this regard, the Veteran testified 
that he had been treated for ear and hearing problems prior 
to 1995, but that the doctors who treated him had retired and 
their records were no longer available.  Thus, any attempts 
to request such records would be futile.  The appellant was 
also afforded VA examinations in 2004 and 2009.  The opinions 
supplied as part of these examinations were based on a 
thorough examination of the appellant, the appellant's 
medical history and complaints, and objective findings.  
Thus, the Board finds that these examination reports are 
adequate and that the examiners provided sufficient detail 
for the Board to make a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Additionally, as noted above, the appellant was 
provided with the opportunity to testify and did so testify 
before a Hearing Officer at the RO in November 2006.     

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The claimant's service treatment records include an August 
1980 enlistment examination report noting that the claimant's 
hearing was normal.  On a November 1980 examination report, 
the claimant denied any knowledge of physical defects.  
Audiometric findings revealed decibel levels of 30, 25, 15, 
20, 20 and 25 in the right ear and 40, 25, 15, 30, 15 and 25 
in the left ear at 500, 1000, 2000, 3000, 4000 and 5000 
Hertz, respectively.  One month later, during a December 1980 
examination, audiometric findings revealed decibel levels of 
25, 15, 10 and 10 in the right ear and 30, 10, 10 and 15 in 
the left ear at 500, 1000, 2000 and 4000 Hertz, respectively.  

In June 1983, the claimant was treated for a one inch 
laceration on the frontal area of his scalp that occurred 
when he hit his head while riding in a truck as it was going 
over a bump.  The wound was cleaned and sutured.  The 
claimant returned to the clinic four days later for suture 
removal and was discharged to duty.  The incident was noted 
to have occurred in the line of duty.  

A September 1984 enlistment examination report shows that the 
claimant's hearing was 15/15 for the whispered and spoken 
voice in the right and left ears.  Audiometric findings 
revealed decibel levels of 10, 15, 10, 15, 15 and 10 in the 
right ear and 10, 15, 10, 5, 5, and 10 in the left ear at 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  
These findings were recorded as being normal.  Similar 
audiometric findings are noted on a September 1989 
examination report showing decibel levels of 20, 5, 10, 15, 
10 and 35 in the right ear and 20, 0, 0, 5, 10 and 20 in the 
left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  This report also notes that the claimant's 
tympanic membranes and canals were normal.  The claimant 
admitted to having "ear, nose, or throat trouble" on a 
September 1989 Report of Medical History, and denied a 
history of hearing loss.  

Private medical records from University of Kentucky Hospital 
show that the claimant underwent a tympanoplasty and 
mastoidectomy on the right in February 1995 for chronic 
otitis media right ear.  The operative report states that the 
claimant had had chronic drainage from his right ear for 
several years.  A consent form that the claimant signed in 
February 1995 listing the risks associated with the surgical 
procedure includes "worse hearing".

On file is a March 1999 clinic note from Highlands Regional.  
The note does not contain a physician's name or signature, 
but states that the claimant was seen about one month earlier 
with hearing loss, itching and a sense of bugs crawling in 
his ear on the right side.  According to the record, the 
claimant's ears were thoroughly cleaned out because of 
chronic adhesive otitis media and he was given otic drops to 
control the itching.   

Office notes from James D. Adams, M.D., show complaints of 
pain and tenderness in the claimant's right ear in July 2000.  
He was assessed as having otitis media, right, with old scar 
from previous surgery.  In December 2004, he was treated for 
excessive cerumen in his left ear.  

In February 2004, the claimant filed a claim for service 
connection for bilateral hearing loss and ringing in his ears 
which he stated began in June 1983.

In a "To whom it may concern" letter dated in March 2004, 
C. Chua, M.D., stated that he had been seeing the claimant 
since November 2000 for an unrelated condition and 
recommended that the claimant be evaluated for problems with 
his hearing and ringing in his ears.  

In April 2004, a former fellow serviceman of the claimant, 
C.S., stated that he witnessed a "GP Medium Tent" strike 
the claimant during heavy winds in the summer of 1981 
knocking him unconscious.  He also stated that he had been in 
the vehicle with the claimant in the summer of 1983 when the 
vehicle hit a hole causing the claimant to "once again" hit 
his head.  He went on to assert that for years following 
these events he witnessed the claimant bleeding from his ear.

On file is a May 2004 "TO WHOM IT MAY CONCERN" letter from 
James D. Adams, M.D., noting that the claimant had had 
persistent headaches with earaches ever since the "jeep 
wreck" in the National Guard in 1983.

In May 2004, the RO received a statement from an acquaintance 
of the claimant who said he has known the claimant since he 
was a child and that he never had any health problems until 
he returned from the military.  He said the claimant's 
problems included headaches, right ear problems and ringing 
in his ears.  There is also a May 2004 statement from the 
claimant's spouse stating that she and the claimant had been 
together since 1986 and that ever since she has known him he 
had ear trouble and headaches.  She relayed that the claimant 
told her the problems were related to a couple of accidents 
he had in service.  

In another "TO WHOM IT MAY CONERN" letter from Dr. Adams in 
December 2004, Dr. Adams stated that the claimant had been 
his patient for the past 30 to 35 years and that he had a 
history of otitis media of the right ear that necessitated 
surgery.  He also stated that the claimant had been treated 
in the early 1980s for this problem with a referral in the 
mid 1980s.  

During a VA contract examination at The Hearing Center in 
December 2004, the claimant reported that his hearing and ear 
problems began in the early 1980s following a "jeep wreck" 
when he hit his head, bled in his right ear, and perforated 
the right eardrum.  He reported recreational noise exposure 
from hunting.  Audiological findings revealed decibel levels 
of 40, 30, 30, 40, and 35 in the right ear and 15, 10, 25, 
35, and 45 in the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  The claimant was diagnosed as having 
mild to moderately severe conductive hearing loss in the 
right ear and mild to severe sensorineural hearing loss above 
2000 Hertz in the left ear.  The examiner, an audiologist, 
relayed the audiological findings as noted on the exam 
reports from 1980 to 1989, as well as noted that there was no 
evidence of an ear injury in the service records.  However, 
she did not render an etiological opinion, but rather 
recommended an ear, nose and throat (ENT) examination and 
opinion.

Later in December 2004 the claimant underwent a VA ear 
examination that was conducted by a physician.  After 
reviewing the claimant's claims file and examining him, the 
examiner diagnosed the claimant as having bilateral hearing 
loss, bilateral tinnitus, persistent pruritis of the right 
ear canal, perforation of the right tympanic membrane likely 
and loss of balance and difficulty with locomotion, etiology 
unclear.  He went on to state that with evaluation of the 
claimant's service "medical" records following his claimed 
injury in 1983, there were multiple examinations showing that 
his right tympanic membrane and right ear canal were normal 
up to 1989.  He opined that there was no relationship from 
his injury to his scalp in 1983 and his ear complaints 
beginning after 1989.  He added that the above diagnoses were 
not related to his service-connected head injury during his 
military service in line of duty in 1983.  (The Board notes 
that service connection is in effect for a scar as residuals 
of a head injury, evaluated as noncompensable.)

During a hearing at the RO in November 2006, the claimant 
reiterated his belief to a hearing officer that his hearing 
and ear problems were the result of him hitting his head 
while riding in a jeep in service in 1983.  He said that 
blood came out of his ear onto his pillow the night of the 
injury, but that he did not receive medical treatment for 
that.  He said that this condition worsened as time went on.  
He testified that the doctors who treated him for his ear and 
hearing problems prior to his 1995 surgery had retired and 
his treatment records were no longer available.  

On file is a February 2008 opinion by Christopher Bailey, DO, 
opining that it "is more than likely while in the military 
service from 1980 to 1992 (the claimant) developed 
cholesteatoma from a head and ear injury and this is the 
cause of his medical problems."  He reported that the 
claimant had been treated by several ENT specialists in the 
past who diagnosed him as having cholesteatoma, otalgia, 
conduct hearing loss, right ear pain, right ear drainage, 
right ear pressure, difficulty hearing, and balance problems.  

During a VA audiologist examination in July 2009, the 
claimant reported having tinnitus ever since a jeep accident 
in service.  He also reported bilateral hearing loss that was 
constant and worse in his right ear.  Occupationally, the 
claimant said he had worked for a beer distributor for about 
5 years.  He reported recreational noise exposure from 
lawnmowers and hunting.  On the authorized audiological 
evaluation in July 2009, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
40
LEFT
20
25
25
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

After examining the claimant, reviewing his claims file at 
length, and documenting his pertinent medical history, the 
examiner opined that it was less likely as not that the 
claimant's hearing loss or tinnitus were caused by or a 
result of his military service.  With respect to tinnitus, 
the examiner pointed out that the claimant reported that his 
tinnitus began in 1983 which was after his period of active 
duty.  She remarked that the claimant had confirmed that the 
1983 incident was his only ear injury during drill weekend or 
summer camp.  With respect to his present hearing loss and 
active service, the examiner remarked that it was less clear 
because of the inconsistency among military audio results and 
lack of clarity regarding the dates of certain exams.  
However, the examiner noted that the final military audiogram 
dated in September 1989 indicated normal hearing in the left 
ear suggesting that any previous loss in that ear was 
temporary in nature and had cleared by that time.  Regarding 
the right ear, the examiner noted that the September 1989 
audiogram revealed normal hearing except for a mild 6k hertz 
loss.  She reported that all previous audiograms had shown 
normal hearing at 6k hertz suggesting that his 6k hertz loss 
developed after the active duty period ending in February 
1981.

III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2009).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309 (2009).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and the 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The weight the Board 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Discussion

As a starting point, based on the audiological findings from 
the 2004 and 2009 VA examinations, the claimant currently 
meets the regulatory hearing thresholds for impaired hearing.  
38 C.F.R. § 3.385.  He has also been diagnosed as having 
tinnitus.  Accordingly, the medical evidence establishes that 
the claimant has the disabilities that he claims.  

As noted above, to warrant service connection for a 
disability that occurred during reserve service, the claimant 
must demonstrate that the claimed disability occurred during 
a period of ACDUTRA or INACDUTRA.  

In terms of ACDUTRA, the claimant served on ACDUTRA from 
October 1980 to February 1981.  As shown in the facts above, 
there are inconsistent examination reports regarding hearing 
loss.  More specifically, examination findings in November 
1980 show left ear hearing loss due to a decibel level of 40 
at 500 Hertz), but normal hearing in both ears during a 
December 1980 examination.  The claimant was also noted to 
have normal audiological findings in both ears during 
subsequent examinations in September 1984 and September 1989, 
and the claimant specifically denied hearing loss on Reports 
of Medical History dated in September 1984 and September 
1989.  

A VA examiner in December 2004 noted that there was no 
evidence of an ear injury in the claimant's service records 
and that audiological findings from 1980 to 1989 were normal, 
but deferred a medical nexus opinion to an ear, nose and 
throat (ENT) specialist.  Thereafter, in July 2009, a VA 
medical opinion was requested regarding the question of a 
nexus between the claimant's present hearing loss and his 
period of ACDUTRA from October 1980 to February 1981, to 
include noise exposure on the firing range.  The examiner 
negated such a link by opining that it was less likely as not 
that the claimant's hearing loss was caused by or a result of 
military service.  The examiner stated that with respect to 
left ear hearing loss, the claimant was shown to have normal 
hearing in that ear in September 1989 thus suggesting that 
any previous loss was temporary in nature and had resolved by 
September 1989.  Regarding right ear hearing loss, the 
examiner noted a mild loss at 6k hertz in September 1989, but 
noted that all previous audiological results in the right ear 
were normal, thus indicating that the loss developed after 
the claimant's period of ACDUTRA in 1981 had ended.  
Moreover, the mild hearing loss in the right ear of 35 
decibels at 6000 hertz in September 1989 does not meet VA's 
definition of hearing impairment.  See 38 C.F.R. § 3.385.  

Regarding tinnitus, service treatment records from October 
1980 to February 1981 are devoid of complaints or findings of 
tinnitus.  Additionally, the July 2009 VA examiner opined 
that that it was less likely as not that the claimant's 
tinnitus was caused by or a result of military service.  She 
noted that the claimant did not even assert the onset of 
tinnitus until a June 1983 line of duty jeep accident.  

With respect to the June 1983 line of duty jeep accident, the 
claimant attributes both his hearing loss and tinnitus to 
this incident.  However, his service treatment records show 
only that he was treated for a one inch laceration to his 
scalp following this incident.  These records are entirely 
devoid of any complaints or findings regarding ear problems 
or hearing loss.  Indeed, the claimant acknowledges that he 
was only treated for a laceration following this incident.  
However, he also asserts that he bled from his ear the night 
of the incident and perforated his right eardrum, though he 
said he never sought medical attention for this.  This is 
despite the fact that the claimant returned to the clinic 
four days after the jeep incident to have his sutures 
removed, but curiously never mentioned experiencing any ear 
or hearing problems, including bleeding from his ear.  

There is also the opinion from a VA ENT specialist in 
December 2004 who opined that that there was no relationship 
between the claimant's line of duty scalp injury in 1983 and 
his ear complaints beginning after 1989, to include hearing 
loss and tinnitus.  This examiner noted that there were 
multiple examinations showing that the claimant's right 
tympanic membrane and right ear canal were normal up to 1989.  

It is evident from the record that the claimant has had 
various ear problems throughout the years and underwent a 
tympanoplasty and mastoidectomy on the right in February 1995 
for chronic otitis media right ear.  Having said that, the 
first complaints related to hearing loss and tinnitus are not 
shown until 1999.  In this regard, there is a March 1999 
clinic note from Highlands Regional stating that the claimant 
had been seen one month earlier with hearing loss and a sense 
of bugs crawling in his ear on the right side; however, these 
complaints appear to be related to otitis media.  This is in 
view of the notation at that time that the claimant's ears 
had been thoroughly cleaned out due to chronic adhesive 
otitis media.  The next notation in the medical records of 
hearing loss and tinnitus is not until a VA contract 
examination in December 2004.  The absence of documented 
complaints of hearing loss or tinnitus for so many years 
following the period of ACDUTRA from 1980 to 1981 or the 1983 
jeep incident is persuasive evidence against continuity of 
symptomatology since those times.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the claimant's contention as to 
experiencing hearing problems ever since the June 1983 
incident is contradicted by the 1984 and 1989 Reports of 
Medical History wherein he specifically denied hearing loss.  
Moreover, it is also inconsistent with the December 2004 VA 
examination report relaying the claimant's report of a 10 
year history of hearing loss in the right ear and a 5 year 
history of tinnitus in that ear.  The examiner remarked that 
claimant's complaint of right ear hearing loss for 10 years 
would be "understandable" since he had surgery 
approximately 10 years earlier.  With respect to the left 
ear, the claimant reported that the hearing loss had been 
"in more recent years" and that the ringing in this ear has 
also been present for a "few years".  In light of this 
contradictory evidence, the claimant's statements as to 
experiencing hearing problems and tinnitus since June 1983 
are of reduced credibility.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed. Cir. 2007) (the Board retains 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  

The Board has considered the February 2008 statement from 
Christopher Bailey, DO, who opined that "It is more than 
likely while [the claimant] was in the military service from 
1980 to 1992 he developed cholesteatoma from a head and ear 
injury and this is the cause of his medical problems".  
However, this statement is afforded little probative value 
since it is vague and does not specifically relate the 
claimant's hearing loss or tinnitus to a period of ACDUTRA or 
INACDUTRA.  Moreover, there is no indication that Dr. Bailey 
reviewed the Veteran's claims file.  Although not a sole 
determinative factor in assigning the probative value of a 
medical opinion, a claims file review is particularly 
important in this case when considering that the claimant's 
service treatment records show only that he was treated for a 
scalp laceration following a head injury while in the line of 
duty in 1983 and is shown to have had normal hearing at 
subsequent military examinations in 1984 and 1989 without any 
complaints or findings of tinnitus.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994) (the weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the probative evidence does not link the 
claimant's present hearing loss and tinnitus to service.

Absent a finding of disease or injury occurring during a 
period of ACDUTRA or injury during INACDUTRA, service 
connection may not be established based on reserve service.

For the foregoing reasons, the Board finds that the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b.)


ORDER

Service connection for tinnitus, claimed as a residual of a 
head injury, is denied.

Service connection for bilateral hearing loss, claimed as a 
residual of a head injury, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


